DETAILED ACTION
Claims 1-4 and 8-12 were rejected in the Office Action mailed 12/22/2021.
Applicants filed a response and amended claims 1, 3, 8-10, and 12, canceled claims 5-7 and 13-15, and added new claims 16-18 on 4/22/2022.
Claims 1-4, 8-12, and 16-18 are pending.
Claims 1-4, 8-12, and 16-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US 10281227B1, hereinafter “Champagne”).

Regarding claims 1, 2, and 12, Champagne teaches a method for manufacturing a gun barrel with a cold spray process by employing a mandrel having a tubular shape, applying to the mandrel via cold spray powder deposition a liner comprising a cobalt superalloy, applying to the liner a first and second coating comprising a nickel material and a metal material, respectively, via cold spray deposition, dissolving the mandrel, and then heat treating the coatings to diffusion bond the coatings together (Champagne, Column 1, lines 44-57). Champagne further teaches that the mandrel is formed of a material that can be dissolved from the manufactured part and is preferably an aluminum alloy, including the 6061 alloy and 7075 alloy, i.e., a non-weldable material (Champagne, Column 4, lines 5-10). Moreover, Champagne teaches that the body of the mandrel is a tubular shape having an interior cavity defined by the walls of the mandrel body, i.e., duct (Champagne, Column 4, lines 26-27). 
The aluminum mandrel of Champagne corresponds to building a preform from a non-weldable metallic powdered first material, the preform having residual porosity of claim 1 and wherein the preform is used as a mandrel in the cold spray powder deposition process of claim 2 of the present invention. Applying a liner by cold spray powder deposition to the mandrel of Champagne corresponds to applying a coating of a second material to a porous surface of the preform by a cold spray powder deposition process to form a coated preform having a gas-tight surface of claim 1 of the present invention. Heat treating the coating layers to form a diffusion bond of Champagne corresponds to consolidating the coated preform to produce the duct for an aerospace application or a duct system for an aerospace application of claim 1 of the present invention. 
The recitation in the claims that the method is “a method of making a duct or duct system for an aerospace application comprising a centerpiece” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Champagne discloses an aluminum mandrel cold sprayed with a coating layer to form a tube, i.e., preform as presently claimed, it is clear that the tube of Champagne would be capable of performing the intended use, i.e. as a duct for an aerospace application further comprising a centerpiece (claim 12), presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 8, Champagne also teaches that the liner can be a metal or blend of metal and ceramic, preferably a cobalt based superalloy or refractory metals, including one or more of Ti, V, Cr, Zr, Nb, Mb, Ru, Rh, Hf, Ta, W, Re, Os, and Ir (Champagne, Column 5, lines 27-36). The liner layer of Champagne comprising a different material than the mandrel, i.e., aluminum alloy, therefore, the second material is a different composition to the first material of claim 8 of the present invention. 

Regarding claim 9, Champagne further teaches that while spraying material onto the mandrel, the mandrel should be cooled to minimize problems caused by heating of the mandrel, by circulating a cooled fluid within the interior diameter of the mandrel, i.e., the sprayed material is added to the outside of the mandrel while the interior is being cooled (Champagne, Column 5, lines 18-22). Applying the coatings to the outside of the mandrel of Champagne corresponds to wherein the coating of the second material is applied to an inner and/or an outer surface of the preform of the present invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being anticipated by/unpatentable over Champagne as applied to claim 1 above, and further in view of Martin et al. (US 2019/0032175 A1, hereinafter “Martin”).

Regarding claims 3, 4, and 16, while Champagne teaches the use of a mandrel (Champagne, Abstract), Champagne does not explicitly disclose wherein the preform is built using an additive manufacturing and/or powder metallurgy process, wherein the preform is built with a density in a range of 50 to 90% of a theoretical density of the first material, or wherein the preform is built with a density in a range 60-80% of a theoretical density of the first material.
With respect to the difference, Martin teaches an additive manufacturing process to create an article made from Al 6061 and Al 7075 alloys where the final article has a porosity from 0-75%, i.e., a density of 25-100% (Martin, [0131], [0111-0112], and [0235]).
As Martin expressly teaches additive manufacturing has many applications in the aerospace industry and it is important to have a low porosity to avoid cracking in the final article (Martin, [0100]). 
Champagne and Martin are analogous art as they are both drawn to article formed from Al 6061 and Al 7075 alloys (Champagne, Column 4, lines 5-10; Martin, [0111-0112]).
In light of the motivation to use additive manufacturing to form an article with a density of 25-100% as taught in Martin above, it therefore would have been obvious to one of ordinary skill in the art to use a mandrel made by additive manufacturing in Champagne in order to avoid cracking in the final article due to voids caused by a high porosity (Martin, [0100]), and thereby arrive at the present invention. 




Claim 10 is rejected under 35 U.S.C. 103 as being anticipated by/unpatentable over Champagne as applied to claim 1 above, and further in view of Yin et al., Cold Spray Additive Manufacturing and Repair: Fundamentals and Applications, Additive Manufacturing 21(2018) 628-650 (hereinafter “Yin”).

Regarding claim 10, while Champagne teaches applying a coating by cold spray deposition to the outside of the mandrel (Champagne, Column 1, lines 44-57), however, Champagne does not explicitly disclose, wherein the applying a coating comprises building one or more flanges of the second material by cold spray powder deposition, each flange encircling an end of a tubular section of the component.
With respect to the difference, Yin teaches cold spray additive manufacturing to fabricate a component having a flange by using an external spindle to hold the mandrel substrate, and rotating the structure to create a flange through cold spray additive manufacturing (Yin, pg. 639, CSAM for fabricating free-standing components, 5.1 Rotational structures and Figure 18).
As Yin expressly teaches cold spray additive manufacturing has the benefits of retaining the original properties of the feedstock and produce oxide-free deposits, while not adversely influencing the underlying substrate materials during manufacturing (Yin, Abstract).
Champagne and Yin are analogous art as they are both draw to using cold spray deposition to coat the outside of an object (Champagne, Column 1, lines 44-57; Yin, Abstract).
In light of the motivation to create a flange through cold spray additive manufacturing on the outside of a mandrel as taught in Yin above, it therefore would have been obvious to one of ordinary skill in the art to build on or more flange by cold spray deposition to encircle the end of a tubular section of the mandrel of Champagne in order to retain the original properties of the feedstock and produce oxide-free deposits, and not adversely influence the underlying substrate materials during manufacturing (Yin, Abstract), and thereby arrive at the present invention.




Claim 11 is rejected under 35 U.S.C. 103 as being anticipated by/unpatentable over Champagne as applied to claim 1 above, and further in view of Ucok et al. (US 2018/0187569 A1, hereinafter “Ucok”).
Regarding claim 11, while Champagne teaches heat treating the coatings to diffusion bond the coatings together (Champagne, Column 1, lines 44-57), Champagne does not explicitly disclose wherein the coated preform is consolidated by a Hot Isostatic Pressing (HIP) process.
With respect to the difference, Ucok teaches a process of forming a printed article having an external surface and at least one microfeature with an internal surface by additive manufacturing, then coating the external surface and the internal surface with a metallic microlayer, and finally subjecting the coated article to densification (Ucok, Abstract). Ucok also teaches that the densification can include hot isostatic pressing (Ucok, [0048-0049]).
As Ucok expressly teaches, hot isostatic pressing eliminates or substantially eliminates the surface porosity, which in turn improves the mechanical properties of the article (Ucok, [0048-0049]).
Champagne and Ucok are analogous art as they are both draw to using cold spray deposition to coat the outside of an object and solidifying the coating in a separate step (Champagne, Column 1, lines 44-57; Ucok, Abstract, [0034] and [0048]).
In light of the motivation to use hot isostatic pressing to densify the coating on the printed article as taught in Ucok above, it therefore would have been obvious to one of ordinary skill in the art to use hot isostatic pressing as the heat treatment in Champagne in order to eliminate or substantially eliminate the surface porosity improving the mechanical properties of the article (Ucok, [0048-0049]), and thereby arrive at the present invention. 




Claim 17 is rejected under 35 U.S.C. 103 as being anticipated by/unpatentable over Champagne as applied to claim 1 above, and further in evidence of Beltran et al. (EP 0186797 A1, hereinafter “Beltran”).

Regarding claim 17, Champagne also teaches that the liner can be a metal or blend of metal and ceramic, preferably a cobalt based superalloy (Champagne, Column 5, lines 27-36) it is known in the art that cobalt based superalloys can have excellent weldability (Beltran, pg. 7 lines 1-17), i.e., contain elements that promote welding, as evidenced by Beltran, which teaches a cobalt-based superalloy that can be used during welding (Beltran, Abstract). Therefore, the lining containing the cobalt based superalloy of Champagne would include additions of elements to promote welding of the duct for an aerospace application or the duct system for an aerospace application to another component as presently claimed.





Claim 18 is rejected under 35 U.S.C. 103 as being anticipated by/unpatentable over Champagne as applied to claim 1 above, and further in view of Haria, Rushabh GE Combines Cold Spray with Robotics to 3D Print Bigger and Better Objects, 3D Printing Industry, the Authority on Additive Manufacturing, 19 December 2017 (hereinafter “Haria”).

Regarding claim 18, while Champagne teaches applying to the liner a first and second coating comprising a nickel material and a metal material, respectively, via cold spray deposition (Champagne, Column 1, lines 44-57), Champagne does not explicitly disclose wherein the coating of the second material is applied by a robotic arm.
With respect to the difference, Haria teaches a cold spraying method in which a robotic arm is used to apply the coating to the object (Haria, “Cold Spray at Supersonic Speeds”). 
As Haria expressly teaches, by using a robotic arm to apply the coating, precision of the coating is achieved and the arm can more freely move around in a specific region (Haria, “Cold Spray at Supersonic Speeds”).
Champagne and Haria are analogous art as they are both drawn to the use of cold spray deposition to apply a coating to a base article (Champagne, Abstract; Haria, Intro).
In light of the motivation to use a robotic arm to cold spray deposit a coating on an article as taught in Haria above, it therefore would have been obvious to one of ordinary skill in the art to use a robotic arm to apply the coatings of Champagne in order to increase the precision of the coating (Haria, “Cold Spray at Supersonic Speeds”), and thereby arrive at the present invention.

Response to Arguments
In response to the amendments to claim 1, including the preform being from a non-weldable metallic powder, the previous 35 U.S.C. 102 rejection over Wu (US 2015/028361) is withdrawn, however a new set of rejections has been applied as set forth above.
In response to the amendments to claims 3, 8, 9, and 12 to remove the narrower limitation, the previous 35 U.S.C. 112(b) rejections are withdrawn.
In response to the amendments to claims 3 and 12, the previous claim objections are withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738